



Amendment 1






















This first amendment to the Contract for the Sale and Purchase of Business
Assets, herein referred to as the “Contract” or the “Agreement” dated September
13, 2006 executed this on the 13th day of November, 2005(“Amendment 1”).




Whereas the parties agree that Section 1(a)(i) of the Agreement is unclear and
subject to different interpretations, and does not accurately reflect that which
was contemplated by the parties at the execution of the Agreement, hereby amend
Section 1(a)(i) to read as follows:




(i) Amerex Companies, Inc. will issue or cause to be issued 500,000 shares of
Amerex Companies, Inc. restricted common stock as soon as practicable after
execution of the Agreement.  Mark Springer, Mark Thomas, Richard Coody, Robert
Boyd, and the Springer Family LLC, will share in the division of the shares as
set forth in Exhibit B of the Agreement.










Seller:

NES Technology, LLC




_______________________________

Robert Boyd

President




Buyer:

Amerex Companies, Inc.




_______________________________

Ron Brewer

Chief Operating Officer
















C:\Nick\Envirosolve\Operations\NES\Amendment 1 to NES.doc


